DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/ has been entered.

Claim Amendments
	Applicant has filed an amendment to the claims on 09/14/2022. This amendment adds limitations to the concentration of proliferated and purified Myoviridae bacteriophage Vib-PAP-7 and requires the composition comprising maltodextrin and Myoviridae Vib-PAP-7 to be in a dried mixture.

Claim Status
	Claim 2 is currently pending and has been examined on its merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claim 2 under 35 U.S.C. 101 for being directed to a law of nature and natural phenomenon without significantly more 
Applicant argues that claim 2 is subject matter eligible under 35 U.S.C. § 101 based on the amendment specifying that the composition is in a dried mixture. The answer to Step 2A of the subject matter eligibility analysis is allegedly “no” because compositions comprising maltodextrin and Myoviridae bacteriophage Vib-PAP-7 do not occur in a dried mixture together in nature. 
This argument has been fully considered but is not persuasive. It is acknowledged that Myoviridae bacteriophage is not found naturally together with maltodextrin. But according to MPEP 2106.04(c)(I)(A), “Where the claim is to a nature-based product in combination with non-nature based elements (e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation”. In the instant claim, only the Myoviridae bacteriophage Vib-PAP-7 is naturally occurring. Thus under the Office’s Subject Matter Eligibility Guidance, the question is whether the act of combining maltodextrin and the bacteriophage causes the claimed Myoviridae bacteriophage to exhibit markedly different characteristics. There is no evidence that combining maltodextrin and the Myoviridae bacteriophage Vib-PAP-7 in the claimed concentration causes the bacteriophage to exhibit markedly different characteristics when compared to its natural counterpart (naturally occurring Myoviridae bacteriophages) and there is similarly no evidence that drying the combined mixture causes a markedly different characteristic.
	Applicant further argues that the analysis under Step 2B is irrelevant because the analysis is complete after Step 2A, but even if the analysis proceeds to Step 2B, the claimed combination is significantly different from its closest natural counterpart due to drying and the presence of maltodextrin. However, applicant is reminded that the markedly different analysis falls under Step 2A, prong 1. Step 2B evaluates whether additional elements are well-known and routine in the art. 
Applicant sets forth two arguments as to why the claim is subject matter eligible. First, applicant argues that the bacteriophage must undergo processing to become dried. Second, applicant argues that maltodextrin acts as a stabilizer in the drying process and maintains stability of the Myoviridae bacteriophage Vib-PAP-7 compared to pure dried Myoviridae bacteriophages without maltodextrin or compared to naturally occurring Myoviridae bacteriophages. These arguments have been fully considered but are not persuasive.
	First, the process of drying as claimed does not necessarily require “processing”. The act of drying can, for example, occur naturally in a warm environment or under the sun and still yield a dried maltodextrin and Myoviridae bacteriophage. See, for example, Yoon et al. (US 2015/0306159 A1) which teaches that drying of bacteriophages and maltodextrin can encompass freeze-drying, vacuum-drying, drying at warm temperature, or drying at room temperature ([0054]).
	Second, as previously set forth in the Final Rejection (mailed 05/09/2022), the claim encompasses the combination of any amount of maltodextrin with the bacteriophage. Applicant is reminded that the composition must be significantly different in structure, property, or function at all concentrations within the scope of the claim. Therefore, although it is accepted that maltodextrin may cause sequestration of water and improve characteristics of the Myoviridae bacteriophage at some concentrations, there is no evidence that this would occur at all concentrations of maltodextrin. 
In the interest of compact prosecution, it is noted that Applicant has disclosed the combination of 50% w/v maltodextrin and the bacteriophage ([0066]). Any evidence that the combination of 50% w/v maltodextrin and the claimed bacteriophage causes a significant change in structure, function, or characteristic when compared to naturally occurring Myoviridae bacteriophage may be helpful in establishing subject matter eligibility.




Maintained rejection
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claim recites a law of nature and natural phenomenon. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.


The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophage Vib-PAP-7). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter):
	Claim 2 is directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claim 2 is “yes”.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea):
	Claims 2 is directed to a composition comprising a Myoviridae bacteriophage Vib-PAP-7 isolated from nature. Because Vib-PAP-7 is a bacteriophage isolated from nature ([0001], [0009]-[0012], [0015]-0016], [0034]), it is necessarily a product of nature. The closest natural counterpart is a naturally occurring Myoviridae bacteriophage. The composition of claim 2 further requires maltodextrin. Because maltodextrin is not naturally occurring, the markedly different characteristics analysis is applied only to the bacteriophage. For the purpose of determining markedly different characteristics, an appropriate characteristic is the stability of the Myoviridae bacteriophage. 
	Although it is noted that maltodextrin is commonly used in freeze-drying processes to increase the stability of microorganisms such as bacteria, viruses, or phages, it is not clear that this effect would be seen commensurate in scope with the pending claim. Currently, the product is not required to be freeze-dried and the claim encompasses the combination of any amount of maltodextrin with the bacteriophage. The specification provides an example wherein the claimed bacteriophage was combined with maltodextrin. Specifically, the maltodextrin was combined in an amount of 50% w/v with the bacteriophage solution but Applicant did not show that this amount led to a significant change in structure, property, or function ([0066]). There were no examples presented which demonstrated that the combination of maltodextrin and the Myoviridae bacteriophage caused the markedly different characteristic (i.e. improves stability) or caused the bacteriophage to have other markedly different characteristics. Therefore, it is not possible to ascertain at what concentrations of maltodextrin a markedly different characteristic would be observed.
	Since the claim is drawn to a naturally occurring product which is not markedly different to the naturally occurring Myoviridae bacteriophage, it is not eligible subject matter at step 2A prong 1. 
	Therefore the answer to this prong for claim 2 is “yes”.
	Prong 2:
	Claim 2 recites “[a] composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus, or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus” in the preamble. This recitation is merely the intended use of the composition. The limitation “which has an ability to specifically kill Vibrio parahaemolyticus and a genome represented by SEQ ID NO: 1” in the body of the claim is descriptive of characteristics of the claimed judicial exception. This recitation does not integrate the judicial exception into a practical application. 
	Claim 2 further recites “1 x 104 pfu/g to 1 x 1015 pfu/g of proliferated and purified Myoviridae bacteriophage Vib-PAP-7”. There is no evidence presented that formulating the bacteriophage in the claimed amount causes a change or reduction of the JE to a different state or thing.
	Finally, claim 2 recites “…wherein the maltodextrin and Myoviridae bacteriophage Vib-PAP-7 are in a dried mixture”. There is no evidence that every act of drying effects a transformation or reduction of the JE to a different state or thing.
	Therefore the answer to this prong for claim 2 is “no”.
	Step (2B): 
	Claim 2 recites “[a] composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus , or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus”. As discussed above, this recitation is an intended use that does not impart any structural feature and does not apply or use the judicial exception to effect a particular treatment or prophylaxis, or apply or use the judicial exception in some other meaningful way. 
Claim 2 further recites “wherein the maltodextrin and Myoviridae bacteriophage Vib-PAP-7 are in a dried mixture. The act of drying maltodextrin and Myoviridae bacteriophages is well-understood, routine, conventional activity in the art. See, for example, Yoon et al. (US 2015/0306159 A1) which describes the preparation of bacteriophages including the addition of maltodextrin followed by freeze-drying ([0054]).
The instant claims therefore do not have additional elements that amount to significantly more than the judicial exception. 
	Therefore, the answer to step (2B) is “no”.
Conclusion
Claim 2 is directed to a judicial exception and does not qualify as eligible subject matter under 35 U.S.C. § 101.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651